Cardona, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 8, 1992, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The only reason for reopening claimant’s case was to decide whether there had been compliance with the procedural safe*744guards set forth in the consent judgment of Municipal Labor Comm, v Sitkin (1983, WL 44294 [SD NY, Aug. 1, 1983, Carter, J., 79 Civ 5899]). Once the Unemployment Insurance Appeal Board determined that there were no substantial procedural violations, it correctly decided not to reconsider the merits of claimant’s unemployment insurance appeal (see, Matter of Bennett [Hudacs], 187 AD2d 834; Matter of Mizzi [Hartnett], 173 AD2d 1045). On this appeal, claimant fails to allege any procedural errors covered by the terms of the consent judgment. Therefore, the Board’s decision must be upheld.
Weiss, P. J., Mikoll, Yesawich Jr. and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.